Exhibit 10.1

 

SUPPLEMENTAL WARRANT INDENTURE

 

THIS SUPPLEMENTAL WARRANT INDENTURE is dated September 2, 2011.

 

BETWEEN:

 

ECU SILVER MINING INC, a company governed under the laws of the Province of
Québec

 

(“ECU”)

 

AND:

 

GOLDEN MINERALS COMPANY, a company incorporated under the laws of the State of
Delaware

 

(“Golden”)

 

AND:

 

COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company incorporated under the
laws of Canada

 

(the “Warrant Agent”)

 

WHEREAS on December 9, 2009, ECU entered into a warrant indenture (the
“Indenture”), with the Warrant Agent pursuant to which 8,473,000 warrants of ECU
to purchase common shares in the capital of ECU (“ECU Common Shares”) at a price
of $0.90 per ECU Common Share until 5:00 p.m. (Toronto time) on December 9, 2011
were created and authorized to be issued (the “Warrants”);

 

AND WHEREAS ECU and Golden have entered into an arrangement agreement dated
June 24, 2011 (the “Arrangement Agreement”) providing for, subject to the
satisfaction or waiver of certain conditions precedent, ECU and Golden to effect
a plan of arrangement (the “Plan of Arrangement”) pursuant to which Golden will
acquire all of the issued and outstanding ECU Common Shares such that ECU will
become a wholly-owned subsidiary of Golden;

 

AND WHEREAS the consideration payable by Golden for each ECU Common Share, other
than those ECU Common Shares, if any, in respect of which dissent rights have
been duly and validly exercised, and those ECU Common Shares, if any, held by
Golden or any of its affiliates, will be 0.05 (the “Exchange Ratio”) of a share
of common stock in the capital of Golden (a “Golden Share”) plus $0.000394;

 

AND WHEREAS under the terms of the Arrangement Agreement and the Plan of
Arrangement and in accordance with the terms and conditions of the Indenture,
including, without limitation, Section 10.2 of the Indenture, from and after the
effective time of the Plan of Arrangement as contemplated therein (the
“Effective Time”), the Warrants held by each Warrantholder will be exchanged for
replacement warrants of Golden (“Golden Warrants”) that represent the right to
acquire for the same aggregate consideration that number of Golden Shares that a
Warrantholder would have been entitled to acquire in connection with the Plan of
Arrangement if, immediately prior to the Effective Time, it had exercised its
Warrants and had been the registered holder of the number of ECU Common Shares
to which it was theretofor entitled upon exercise of such Warrants;

 

--------------------------------------------------------------------------------


 

AND WHEREAS Golden will have the benefit of and be liable for ECU’s rights and
obligations under the Indenture;

 

AND WHEREAS the parties are entering into this Supplemental Warrant Indenture
(the “Supplemental Warrant Indenture”) to evidence the rights of the
Warrantholders under the terms of the Indenture as a result of the Plan of
Arrangement;

 

NOW THEREFORE THIS SUPPLEMENTAL WARRANT INDENTURE WITNESSES THAT, in
consideration of the premises and in further consideration of the mutual
covenants herein set forth, the parties hereto agree as follows:

 

1.                                       Unless otherwise defined herein, all
capitalized terms in this Supplemental Warrant Indenture shall have the
respective meanings ascribed to such terms in the Indenture.

 

2.                                       Notwithstanding anything to the
contrary in the Indenture, the outstanding Warrants held by each Warrantholder
at the Effective Time shall be exchanged for Golden Warrants that represent the
right to acquire that number of Golden Shares that a Warrantholder would have
been entitled to acquire in connection with the Plan of Arrangement if,
immediately prior to the Effective Time, it had exercised its Warrants and had
been the registered holder of the number of ECU Common Shares to which it was
theretofor entitled upon exercise of the Warrants. Accordingly, as at the
Effective Time, the outstanding Warrants held by each Warrantholder will hereby
be exchanged for that number of Golden Warrants as is equal to the product of
(i) the number of Warrants held by such Warrantholder, multiplied by (ii) the
Exchange Ratio; provided however that no fractional Golden Warrants shall be
issued to any person such that the number Golden Warrants to be issued to any
person pursuant to the Plan of Arrangement shall be rounded up or down, as
applicable, to the nearest whole Golden Warrant. For greater certainty, where
such fractional interest is greater than or equal to 0.5, the number of Golden
Warrants to be issued will be rounded up to the nearest whole number and where
such fractional interest is less than 0.5, the number of Golden Warrants to be
issued will be rounded down to the nearest whole number. In calculating such
fractional interests, all Warrants registered in the name of or beneficially
held by a Warrantholder or its nominee shall be aggregated.

 

3.                                       The exercise price of each Golden
Warrant shall be $18.00 (being the Exercise Price of one Warrant divided by the
Exchange Ratio).

 

4.                                       ECU and the Warrant Agent acknowledge
and agree that from and after the Effective Time, Golden shall have all of the
rights and be subject to all of the obligations of ECU under the Indenture,
except as otherwise provided in this Supplemental Warrant Indenture.

 

5.                                       Golden acknowledges and agrees that
from and after the Effective Time, Golden will assume the performance of each
and every covenant and obligation contained in the Indenture, as modified by
this Supplemental Warrant Indenture, to be performed by ECU.

 

6.                                       From and after the Effective Time, the
parties agree that all references to “ECU Silver Mining Inc.” in the Indenture
shall be read to mean “Golden Minerals Company”.

 

7.                                       From and after the Effective Time, the
parties agree that all references to “Warrants” in the Indenture shall be read
to mean “Golden Warrants” as defined herein.

 

8.                                       From and after the Effective Time, the
definitions of “Common Shares”, “Corporation” “Corporation’s Auditors” and
“Exercise Price” respectively set forth in Sections 1.1(k), 1.1(l), 1.1(m) and
1.1(v) of the Indenture shall be deleted in their entirety and replaced with the
following:

 

2

--------------------------------------------------------------------------------


 

“ “Common Shares” means shares of common stock in the capital of the
Corporation;”

 

“ “Corporation” means Golden Minerals Company and includes any successor
corporation thereto;”

 

“ “Corporation’s Auditors” means PricewaterhouseCoopers LLP, the firm of
chartered accountants duly appointed as auditors of the Corporation, or such
other firm as may be duly appointed as auditors of the Corporation from time to
time;”

 

“ “Exercise Price” means $18.00 per Common Share, unless such price shall have
been adjusted in accordance with the provisions of Article 5, in which case it
shall mean the adjusted price in effect at such time;”

 

9.                                       From and after the Effective Time, the
definitions of “1933 Act”, “Regulation S”, “SEC”,  “United States” and “U.S.
Person” respectively set forth in Sections 1.1(a), 1.1(aa), 1.1(dd), 1.1(kk) and
1.1(ll) of the Indenture shall be deleted in their entirety and each shall be
replaced with the following:

 

“[RESERVED.]”

 

10.                                 From and after the Effective Time,
notwithstanding Section 1.9 of the Indenture, references to “GAAP” in the
Indenture shall be deemed to mean references United States generally accepted
accounting principles.

 

11.                                 From and after the Effective Time, Sections
2.8(1), 2.8(2), 2.8(3), 2.8(4), 3.2(3), 3.2(4), 3.2(5), 3.2(6) and 4.8 of the
Indenture shall be deleted in their entirety and each shall be replaced with the
following:

 

“[RESERVED.]”

 

12.                                 From and after the Effective Time, all
references in the Indenture to Sections 2.8(1), 2.8(2), 2.8(3), 2.8(4), 3.2(3),
3.2(4), 3.2(5), 3.2(6) and 4.8 of the Indenture shall be removed.

 

13.                                 From and after the Effective Time, the first
sentence of Section 2.9(1) of the Indenture shall be deleted in its entirety and
replaced with the following:

 

“The Corporation may, at its sole option, specify, in a written order of the
Corporation delivered to the Warrant Agent, that some or all of the Warrants are
to be represented by one or more Global Certificates registered in the name of
CDS or its nominee, and in such event the Corporation shall execute and the
Warrant Agent shall certify and deliver one or more Global Certificates that
shall: “

 

14.                                 From and after the Effective Time,
Section 7.1(h) of the Indenture shall be deleted in its entirety and replaced
with the following:

 

“it will use its commercially reasonable best efforts to maintain its status as
a “reporting issuer” not in default of the requirements of the securities laws
of the Province of Ontario, provided that this Section 7.1(h) shall not restrict
the Corporation from completing a Capital Reorganization in accordance with
subsection 5.2(5);”

 

15.                                 From and after the Effective Time,
Article 13 of the Indenture shall be deleted in its entirety and replaced with
the following:

 

3

--------------------------------------------------------------------------------


 

“ARTICLE 13
FORMS

 

13.1                                                                          
Form of Warrant Certificate

 

The following is the form of Warrant Certificate:

 

(FORM OF WARRANT CERTIFICATE)

 

THE WARRANTS EVIDENCED HEREBY ARE EXERCISABLE ON OR BEFORE 5:00 P.M. (TORONTO
TIME) ON DECEMBER 9, 2011, AFTER WHICH TIME THE WARRANTS EVIDENCED HEREBY SHALL
BE DEEMED TO BE VOID AND OF NO FURTHER FORCE OR EFFECT.

 

GOLDEN MINERALS COMPANY

 

NO.

                      WARRANTS      

 

CUSIP No. 381119 122
ISIN No. US3811191226

 

COMMON SHARE PURCHASE WARRANTS

 

THIS IS TO CERTIFY THAT for value
received                                             , the registered holder
hereof is entitled for each whole Warrant represented hereby to purchase one
fully paid and non-assessable share of common stock (“Common Share”) of Golden
Minerals Company (the “Corporation”) at a price per share of $18.00 (Canadian),
subject to adjustment as hereinafter described.

 

Such right to purchase may be exercised by the registered holder hereof at any
time on the date of issue hereof up to and including 5:00 p.m. (Toronto time) on
December 9, 2011 (the “Time of Expiry”) by surrender of this Warrant Certificate
to Computershare Trust Company of Canada (the “Warrant Agent”) at the principal
transfer office of the Warrant Agent in Montreal, Quebec, together with the
subscription form as prescribed in the Indenture (as defined below) and as
attached hereto duly executed and completed for the number of Common Shares
which the holder hereof is entitled to purchase and the purchase price of such
Common Shares as herein provided.

 

This Warrant Certificate and such payment shall be deemed not to have been
surrendered and made except upon personal delivery thereof or, if sent by post
or other means of transmission, upon actual receipt thereof by the Warrant Agent
at the office specified above.

 

The purchase price of Common Shares subscribed for hereunder shall be paid by
certified cheque, money order or bank draft in lawful money of Canada payable to
the order of the Corporation at par in the city where this Warrant Certificate
is delivered.

 

Upon due exercise of the Warrants represented by this Warrant Certificate and
payment of the purchase price, the Corporation will issue to the registered
holder of this Warrant Certificate, or to a person so specified in the
subscription form, the Common Shares so subscribed for. Certificates for the
Common Shares subscribed for will be mailed to the persons specified in the
subscription form at their respective addresses specified therein or, if so
specified in such subscription form, delivered to such

 

4

--------------------------------------------------------------------------------


 

persons at the office where the applicable Warrant Certificate was surrendered,
when the transfer registers of the Corporation have been open for three Business
Days after the due surrender of such Warrant Certificate and payment as
aforesaid.  In the event of a purchase of a number of Common Shares fewer than
the number which can be purchased pursuant to this Warrant Certificate, the
holder shall be entitled to receive without charge a new Warrant Certificate in
respect of the balance of such Warrants.

 

This Warrant Certificate and other Warrant Certificates are issued under and
pursuant to a certain warrant indenture dated December 9, 2009 as supplemented
by a supplemental indenture dated September 2, 2011 between the Corporation and
the Warrant Agent (herein collectively referred to as the “Indenture”), to which
Indenture and any further instruments supplemental thereto reference is hereby
made for a description of the terms and conditions upon which such Warrant
Certificates are issued and are to be held, all to the same effect as if the
provisions of the Indenture and all instruments supplemental thereto were herein
set forth, to all of which provisions the holder of this Warrant Certificate by
acceptance hereof assents.  The Corporation will furnish to the holder of this
Warrant Certificate, upon request and without charge, a copy of the Indenture.
In the event of any conflict between the provisions of this Warrant Certificate
and the provisions of the Indenture, the provisions of the Indenture will
govern.

 

Subject to the Indenture and to any restriction under applicable law or policy
of any applicable regulatory body, the Warrants and Warrants Certificates and
the rights thereunder shall only be transferable by the registered holder hereof
in compliance with the conditions prescribed in the Indenture and upon the due
completion, execution and delivery of a Transfer Form (as attached hereto) in
accordance with the terms of the Indenture.  THE TRANSFER OF THE WARRANTS
EVIDENCED HEREBY MAY BE RESTRICTED BY APPLICABLE SECURITIES LAWS. HOLDERS ARE
ADVISED TO CONSULT THEIR LEGAL COUNSEL IN THIS REGARD.

 

The holding of this Warrant Certificate shall not constitute the holder hereof a
holder of Common Shares nor entitle him to any right of interest in respect
thereof.

 

The Indenture provides for adjustment in the number of Common Shares to be
delivered upon the exercise of the right of purchase hereby granted and to the
Exercise Price in certain events therein set forth.

 

The Indenture contains provisions making binding upon all holders of Warrants
outstanding thereunder resolutions passed at meetings of such holders held in
accordance with such provisions by the Warrantholders holding a specified
majority of all the then outstanding Warrants.

 

The holder of this Warrant Certificate may at any time up to and including the
Time of Expiry, upon the surrender hereof to the Warrant Agent at its principal
transfer office in Montreal, Quebec, and payment of any charges provided for in
the Indenture, exchange this Warrant Certificate for other Warrant Certificates
representing in the aggregate the same number of Warrants as is expressed in
this Warrant Certificate.

 

This Warrant Certificate shall not be valid for any purpose whatsoever unless
and until it has been countersigned by the Warrant Agent for the time being
under the Indenture.

 

Nothing contained herein or in the Indenture shall confer any right upon the
holder hereof or any other person to subscribe for or purchase any Common Shares
of the Corporation at any time subsequent to the Time of Expiry.  After the Time
of Expiry, this Warrant Certificate and all rights thereunder shall be void and
of no value.

 

5

--------------------------------------------------------------------------------


 

Time is of the essence hereof.

 

This Warrant Certificate shall be construed in accordance with the laws of the
Province of Quebec and the federal laws of Canada applicable therein.

 

IN WITNESS WHEREOF this Warrant Certificate has been executed on behalf of
Golden Minerals Company as of the           day of                     ,
20       .

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

By:

 

 

 

 

 

 

 

 

Certified by:

 

 

 

 

COMPUTERSHARE TRUST COMPANY OF CANADA

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

13.2                                                                          
Subscription Form

 

The following is the form of subscription:

 

SUBSCRIPTION FORM

 

TO:

Golden Minerals Company

 

c/o Computershare Trust Company of Canada

 

1500 University Street, Suite 700

 

Montreal, Quebec  H3A 3S8

 

The undersigned registered holder of the within Warrant Certificate, subject to
that certain warrant indenture dated December 9, 2009 as supplemented by a
supplemental indenture dated September 2, 2011 (herein collectively referred to
as the “Indenture”) between Golden Minerals Company (the “Corporation”) and
Computershare Trust Company of Canada, as Warrant Agent, hereby:

 

(a)                                  subscribes for                       shares
of Common Stock (“Common Shares”) (or such number of Common Shares or other
securities or property to which such subscription entitles the undersigned in
lieu thereof or in addition thereto under the Indenture) of the Corporation at
the price per Common Share of $18.00 (Canadian) (or such adjusted price which
may be in effect under the provisions of the Indenture) and in payment of the
exercise price encloses a certified cheque, money order or bank draft, in any
case in lawful money of Canada payable at par in the City of Montreal, Quebec to
the Corporation; and

 

(b)                                 delivers herewith the above-mentioned
Warrant Certificate entitling the undersigned to subscribe for the
above-mentioned number of Common Shares.

 

6

--------------------------------------------------------------------------------


 

The undersigned hereby directs that the said Common Shares be registered as
follows:

 

Name(s) in full

 

Address(es)
(including Postal Code)

 

Number(s) of
Common Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED this         day of                      , 20      .

 

 

Signature of Subscriber guaranteed by:

 

 

 

 

 

 

 

 

 

 

(Signature of Subscriber)

 

 

 

 

 

 

 

 

 

 

 

(Print Name of Subscriber)*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address of Subscriber in full)

 

--------------------------------------------------------------------------------

(*The name of the Subscriber must correspond with the name upon the face of the
certificate in every particular and the Corporation reserves the right to
require reasonable assurance that such signature is genuine and effective.)

 

Instructions

 

1.                                     The registered holder may exercise its
right to receive Common Shares by completing this form and surrendering this
form and the Warrant Certificate representing the Warrants being exercised along
with a certified cheque, money order or bank draft in lawful money of Canada
payable to the order of the Corporation at par in an amount equal to the
Exercise Price applicable at the time of such surrender in respect of each
Common Share which the Warrantholder desires to acquire (being not more than
those which the Warrantholder is entitled to acquire pursuant to the Warrants
represented by the Warrant Certificate so surrendered) to Computershare Trust
Company of Canada, at its principal offices at 1500 University Street,
Suite 700, Montreal, Quebec  H3A 3S8.

 

2.                                     The certificates will be mailed by
registered mail to the address appearing in this Subscription Form.

 

3.                                     If Common Shares are issued to a person
other than the registered Warrantholder, the signature of the holder must be
guaranteed by a Canadian Schedule 1 chartered bank or by a member firm of an
acceptable Medallion Signature Guarantee Program (STAMP, SMP, MSP).  The stamp
must bear the words “Signature Medallion Guaranteed.

 

7

--------------------------------------------------------------------------------


 

4.                                     In the United States, signature
guarantees must be done by members of a Medallion Signature Guarantee Program
only.  Signature guarantees are not accepted from Treasury Branches, Credit
Unions or Caisses Populaires unless they are members of the Stamp Medallion
Program.

 

5.                                     If the subscription form is signed by a
trustee, executor, administrator, curator, guardian, attorney, officer of a
corporation or any person acting in a fiduciary or representative capacity, the
certificate must be accompanied by evidence of authority to sign satisfactory to
the Warrant Agent and the Corporation.

 

6.                                     The Common Shares issued upon exercise of
a Warrant may be subject to resale restrictions in certain jurisdictions, which
may never expire, and may be issued with a legend reflecting such restrictions.

 

7.                                     The Warrants will expire at 5:00 p.m.
(Toronto time) on December 9, 2011 and must be exercised before that time,
otherwise the same shall expire and be void and of no value.

 

13.3                                                                          
Form of Transfer

 

The following is the form of transfer:

 

TRANSFER FORM

 

FOR value received I/we hereby sell, assign, and transfer unto:

 

 

(Name of Transferee)

 

 

(Address of Transferee)

 

 

 

 

(Social Insurance Number)

 

 

  Warrants of

(Quantity)

 

 

GOLDEN MINERALS COMPANY (the “Corporation”)

 

represented by:

 

(List Certificate Numbers)

 

and the undersigned hereby irrevocably constitutes and appoints:

 

 

(Leave Blank)

 

 

the attorney to transfer the said Warrants on the books of the Corporation with
full power of substitution in the premises.

 

8

--------------------------------------------------------------------------------


 

DATED this                       day of
                                                , 20      .

 

Signature Guaranteed By:

 

 

 

 

 

(Signature of Warrantholder)

 

 

 

 

 

 

 

(Name of Warrantholder, Please Print)

 

 

 

 

 

 

 

(Capacity of Authorized Representative)

 

 

Instructions:

 

1.                                       The signature on this assignment must
correspond with the name as written upon the face of the certificate, in every
particular, without alteration or enlargement, or change whatever.

 

2.                                       The signature must be guaranteed by a
Canadian Schedule 1 chartered bank or by a member firm of an acceptable
Medallion Signature Guarantee Program (STAMP, SMP, MSP).  The stamp must bear
the words “Signature Medallion Guaranteed”.

 

3.                                       In the United States, signature
guarantees must be done by members of a Medallion Signature Guarantee Program
only.  Signature guarantees are not accepted from Treasury Branches, Credit
Unions or Caisses Populaires unless they are members of the Stamp Medallion
Program.”

 

16.                                 From and after the Effective Time, the
address and contact information of ECU and its counsel, Blake Cassels & Graydon
LLP, set forth in Section 14.1(1) of the Indenture shall be deleted in its
entirety and replaced with the following:

 

“If to the Corporation, to:

 

Golden Minerals Company

350 Indiana Street, Suite 800

Golden, Colorado, 80401

U.S.A.

 

Attention:               Jeffrey G. Clevenger, President

Facsimile:               (303) 839-5907

 

with copies (which shall not constitute notice) to:

 

Fasken Martineau DuMoulin LLP
333 Bay Street, Suite 2400
Bay Adelaide Centre, Box 20
Toronto, ON M5H 2T6

 

9

--------------------------------------------------------------------------------


 

Attention:               John M. Sabetti

Facsimile:               (416) 364 7813

 

and

 

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

 

Attention:               Deborah Friedman

Facsimile:               (303) 893 1379 “

 

17.                                 From and after the Effective Time, Schedules
“A” and “B” to the Indenture shall be deleted in their entirety.

 

18.                                 In the event that the Arrangement Agreement
is terminated without giving effect to the Plan of Arrangement, this
Supplemental Warrant Indenture shall terminate and have no further force and
effect.

 

19.                                 Notwithstanding any provision of this
Supplemental Warrant Indenture or the Indenture, but subject to Section 10.2 of
the Indenture, nothing shall restrict or prevent any amalgamation, merger, sale,
consolidation, arrangement, liquidation or winding-up of Golden or restrict or
prevent Golden from entering into any other transaction or series of
transactions, regardless of any affect which such transaction or transactions
may have upon Golden or the Golden Shares. This Section shall not have the
effect of reducing or terminating the rights of Warrantholders under the
adjustment mechanisms in Article 5 of the Indenture.

 

20.                                 This Supplemental Warrant Indenture is
supplemental to the Indenture and this Supplemental Warrant Indenture shall
hereafter be read together and shall have effect as if all provisions thereof
and hereof were contained in one instrument. Except as herein amended, the
Indenture, as amended, and all the terms and conditions therein shall continue
in full force and effect.

 

21.                                 In the event that there is any inconsistency
or a conflict between the provisions of the Indenture and the provisions of this
Supplemental Warrant Indenture, the provisions of this Supplemental Warrant
Indenture and the intent of the parties as evidenced hereby shall prevail, and
such provisions shall be deemed to be amended pursuant to the terms of this
Supplemental Warrant Indenture.

 

22.                                 Each party hereto agrees to execute and
deliver all such documents and instruments and do such other acts as may be
necessary or advisable to give effect to the terms hereof.

 

23.                                 This Supplemental Warrant Indenture shall be
governed by and construed in accordance with the laws of the Province of Québec
and the laws of Canada applicable therein.

 

24.                                 This Supplemental Warrant Indenture may be
executed and delivered in one or more counterparts each of which when executed
and delivered shall be deemed an original but all of which shall be deemed to
constitute one and the same instrument.

 

(Signature page to follow)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF ECU, Golden and the Warrant Agent have executed this
Supplemental Warrant Indenture as of the day and year first above written.

 

ECU SILVER MINING INC.

 

GOLDEN MINERALS COMPANY

 

 

 

By:

/s/ Michel Roy

 

By:

/s/ Robert P. Vogels

 

Authorized Signatory

 

 

Authorized Signatory

 

 

 

COMPUTERSHARE TRUST COMPANY OF CANADA

 

 

 

 

By:

/s/ Sophie Brault

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Alessandra Pansera

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------